UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1199


SHAWN BROWN,

                Plaintiff - Appellant,

          v.

UNKNOWN OFFICERS OF THE PRINCE GEORGE’S COUNTY POLICE
DEPARTMENT; OFFICER ZACHARY O’LARE; OFFICER ANTHONY KING;
SGT. ERIC BROWN,

                Defendants – Appellees,

          and

PRINCE GEORGE’S COUNTY, MD; ROBBIE LOVEDAY; CPL DARIN BUSH;
RODNEY LEWIS; CPL. TYRONE SAVAGE; OFFICER BEAU JARVIS;
OFFICER ANTONIO SAVOY; SGT. VONDELL SMITH,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:07-cv-02591-DKC)


Submitted:   January 30, 2014               Decided:   February 4, 2014


Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Shawn Brown, Appellant Pro Se.    Tonia Yvetta Belton Gofreed,
PRINCE GEORGE’S COUNTY OFFICE OF LAW, Upper Marlboro, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Shawn Brown appeals the district court’s order entered

in accordance with the jury’s verdict finding for the Defendants

in Brown’s 42 U.S.C. § 1983 (2006) action alleging excessive use

of force.

            We will reverse a jury’s verdict only when there is a

complete    absence      of    probative         facts   to        support    the    jury’s

conclusions.       Sherrill White Constr., Inc. v. South Carolina

Nat’l Bank, 713 F.2d 1047, 1050 (4th Cir. 1983).                             The “verdict

must stand if, taking the evidence in the light most favorable

to Defendant, there is ‘any substantial evidence’ to support

it.”    Vodrey v. Golden, 864 F.2d 28, 30 n.4 (4th Cir. 1988).

“Substantial evidence” is such evidence as a reasonable mind

might   accept    as    adequate       to    support     the       conclusion       even   if

different conclusions also might be supported by the evidence.

Gibralter Sav. v. LDBrinkman Corp., 860 F.2d 1275, 1297 (5th

Cir. 1988).       Finally, in reviewing a jury verdict, we do not

weigh the evidence or review witness credibility.                           United States

v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

            The   jury       heard   testimony       from      a    total     of    thirteen

witnesses   over       the    course    of    four   days.           The     jury    clearly

believed the testimony of the Defendants’ witnesses.                           Because we

do not weigh the credibility of witnesses, Brown cannot show

that there was a complete absence of probative facts to support

                                             3
the jury’s verdict.      Accordingly, we affirm.            We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                       4